DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 13 November 2020. 
Claims 7 and 16 were canceled. Claims 24 and 25 are new. Claims 1-4, 6, 8, 10-13, 15, 17, and 19-22 were amended. Claims 1-6, 8-15, and 17-25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 10 and 19, recites in part: a method comprising: obtaining a plurality of advertisements; generating, in response to obtaining the plurality of advertisements, one or more semantic representations for each of the plurality of advertisements, wherein each of the one or more semantic representations comprises an intent of a corresponding advertisement; obtaining, subsequent to the one or more semantic representations being generated, a request for at least one advertisement, wherein the request incorporates a query; parsing the query to generate a semantic representation of the query based on one or more semantic rules generated based on semantic grammar, wherein the semantic representation of the query comprises at least an intent of the query; selecting, from the one or more semantic representations for each of the plurality of advertisements, at least one of the one or more semantic representations corresponding to one or more of the plurality of advertisements based on a determination that the at least one of the one or more semantic representations of each of the one or more of the plurality of advertisements matches the semantic representation of the query with respect to the intents of the query and the one or more of the plurality of advertisements; and providing the one or more of the plurality of advertisements as a response to the request. These limitations describe a concept of selecting an advertisement to pair to a user query, which is plainly an advertising and marketing activity. Therefore, under the 2019 PEG, as claims describe a concept which falls into the sub-groupings of the methods of organizing human activity grouping, the claims are determine to recite a method of organizing human activity, and therefore are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. Claim 1 recites the additional element of a machine having at least one processor, storage, and a communication platform connected to a network. Claim 10 recites the additional element of a system having at least one processor, storage and a communication platform connected to a network. Claim 19 recites the additional element of a machine-readable, non-transitory and tangible medium. These additional elements are all recited at a high level of generality and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not constitute integrating that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. Therefore, when considered individually or as an ordered combination, the additional elements of the claims do not integrate the abstract idea into a practical application. As such, the claims are determined to be directed to an abstract idea. 
At step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the independent claims each recite an additional element which may be interpreted as a generic computer used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the 
Dependent claims 2-6, 8, 9, 11-15, 17, 18, and 20-25 further describe the abstract idea, and do not recite any other additional elements. These claims continue to recite the abstract idea as narrowed. As the previously identified additional elements both fail to either integrate the abstract idea or amount to significantly more, the claims remain directed to an abstract idea without reciting significantly more. Therefore the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galas et al. (US 2012/0059713 A1). 

Regarding Claim 1, 10, and 19: Galas discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network (computer system 500. See at least [0115]-[0119]) for providing advertisement, the method comprising:
obtaining a plurality of advertisements (Advertiser may place one or more bids on one or more specific advertiser intents from a plurality of advertiser intents. Each bid may comprise an advertiser intent, an advertisement, a condition, and a maximum payment amount that an advertiser placing the bid agrees to pay when the condition is satisfied. See at least [0051]. Also: An ad order represents an order for placing an advertisement in one or more ad spaces to be presented to one or more visitors. In particular embodiments, an ad order may contain the advertisement to be presented to a visitor and one or more desired features of the ad spaces in which to place the advertisement or one or more desired features of the visitors to whom the advertisement is to be presented. See at least 
generating, in response to obtaining the plurality of advertisements, one or more semantic representations for each of the plurality of advertisements, wherein each of the one or more semantic representations comprises an intent of a corresponding advertisement (Advertiser may place one or more bids on one or more specific advertiser intents from a plurality of advertiser intents. Each bid may comprise an advertiser intent, an advertisement, a condition, and a maximum payment amount that an advertiser placing the bid agrees to pay when the condition is satisfied. As an example and not by way of limitation, a combination of intent topics that an advertiser may bid on may be <shoes>, or <brand> <shoes>, or <color> <brand> <shoes>. The line may be constrained to certain advertiser intents. As an example and not by way of limitation, a line may be constrained to specific brands with the construction <brand=Nike, Adidas, Reebok> <shoes>.  See at least [0051]. Also: the intent marketplace may match advertiser lines with available ad space by first deriving a plurality of keywords from the plurality of advertiser intents. The intent marketplace may reference the intent graph or a particular intent map to determine which keywords correspond to which advertiser intents. For example, if the advertiser intent is <model family=Razr>, then keywords that match this advertiser intent may include "Razr," "Motorazr," "Razor," "Razer," or "Moto razor." See at least [0053]). 
obtaining, subsequent to the one or more semantic representations being generated, a request for at least one advertisement, wherein the request incorporates a query (the intent marketplace may derive user intents based at least in part on search queries from users. The intent marketplace may receive one or more user's search queries from a publisher. Once a search query is transmitted to the intent marketplace, the intent marketplace may analyze the search query to determine the user intent of the query. See at least [0056]). At step 310, the advertiser 150 may derive a plurality of keywords from the plurality of advertiser intents. At step 315, the advertiser 150 may derive one or more user intents from the user information associated with a user, such as, for example, a visitor 130. See at least 
parsing the query to generate a semantic representation of the query based on one or more semantic rules generated based on semantic grammar, wherein the semantic representation of the query comprises at least an intent of the query (In particular embodiments, the intent marketplace may parse a query submitted by a user to determine one or more words or one or more words set of words. … In particular embodiments, after parsing a query, the intent marketplace may determine one or more intents included in a query based on the one or more words or the one or more sets of words. As an example and not by way of limitation, once the intent marketplace has identified the possible n-grams, it may then determine which n-grams match with intents that are present in the intent marketplace. This may be done by referencing an intent graph or a collection of intent maps which may be stored by the intent marketplace. See at least [0056]). 
selecting, from the one or more semantic representations for each of the plurality of advertisements, at least one of the one or more semantic representations corresponding to one or more of the plurality of advertisements based on a determination that the at least one of the one or more semantic representations of each of the one or more of the plurality of advertisements matches the semantic representation of the query with respect to the intents of the query and the one or more of the plurality of advertisements (In particular embodiments, the intent marketplace may match advertiser lines with available ad space. The intent marketplace may select, from a plurality of advertiser intents, one or more advertiser intents that align with one or more user intents. … The intent marketplace may then match one or more of the plurality of keywords with one or more user intents. For example, the keyword "Razr" may match with the user intent <model family=Razr>. The intent marketplace may then select one or more of the plurality of advertiser intent from which the one or more of the plurality of keywords are derived. For example, if the keyword "Razr" is derived from the advertiser intent <model family=Razr>, the intent marketplace may then select the advertiser intent <model family=Razr>. Based on the selected advertiser intent, the intent marketplace may then select an advertiser line that matches that advertiser intent. See at least [0053]); and
providing the one or more of the plurality of advertisements as a response to the request (Once an advertiser intent has been aligned to a user intent, the intent marketplace may then advertise to the user based on the advertiser intent that aligns with the user intent. As an example and not by way of limitation, the intent marketplace may select an advertiser line corresponding to the advertiser intent and recommend one or more products to the user. As another example and not by way of limitation, the intent marketplace may select from the bids on specific advertiser intent a bid placed on the one or more advertiser intents that align with the one or more user intents. The intent marketplace may send or present one or more advertisements of the recommended products to a client system or other electronic device associated with the user for presentation to the user. See at least [0053]. Also: the ad exchange may select a winning bid and forward the information to the publisher. The winning advertiser may then place one of its advertisements in the ad space of the ad inventory. Example ad exchanges include, without limitation, AdECN, RIGHT MEDIA, and DOUBLECLICK. See at least [0023]). 

Regarding Claim 24: Galas discloses the above limitations. Additionally, Galas discloses wherein the plurality of advertisements are created prior to being obtained (Advertiser may place one or more bids on one or more specific advertiser intents from a plurality of advertiser intents. Each bid may comprise an advertiser intent, an advertisement, a condition, and a maximum payment amount that an advertiser placing the bid agrees to pay when the condition is satisfied. See at least [0051]. Also: An ad order represents an order for placing an advertisement in one or more ad spaces to be presented to one or more visitors. In particular embodiments, an ad order may contain the advertisement to be presented to a visitor and one or more desired features of the ad spaces in which to place the advertisement or one or more desired features of the visitors to whom the advertisement is to be presented. See at least [0031]. Also: an advertiser may submit its ad orders to one or more publishers or one or more ad exchanges. … Multiple advertisers or brokers may submit multiple ad orders to the same publisher or the ad exchange. See at least [0033]). 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 11-14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Galas et al. (US 2012/0059713 A1) in view of Colledge et al. (US 2005/0080775 A1). 

Regarding Claim 2, 11, and 20: Galas discloses the above limitations. Additionally, Galas discloses receiving bid related inputs from advertisers of the plurality of advertisements based on a bidding process, wherein each bid related input corresponds to one of the plurality of advertisements, wherein the one or more semantic representations for each advertisement of the plurality of advertisements is generated based on each bid related input (Advertiser may place one or more bids on one or more 
	However, Galas does not explicitly disclose indexing the plurality of advertisements based on the one or more semantic representations for each advertisement of the plurality of advertisements.
	Colledge teaches indexing a plurality of advertisements based on one or more semantic representations for each advertisement of the plurality of advertisements (The system comprises: a database containing advertisements associated with the search engine; an indexing module to create a reference index for the advertisements. … a search of the reference index to find relevant advertisements for the query using the expanded keyword senses; and provides relevant advertisements to the user. See at least [0017]. Also: The search engine 20 includes an indexing module 34 for processing a disambiguated document to create the index of keyword senses and storing the index in the database 30. The index includes an entry for each keyword sense relating to the documents in which it may be found. The index is preferably sorted and includes an indication of the locations of each indexed keyword sense. The index module 34 creates the index by processing the disambiguated document and adding each keyword sense to the index. See at least [0051]. Also: accessing a knowledge base to identify a set of appropriate word senses for the keyword for the advertisement; and populating the set of word senses with the set of appropriate word senses. See at least [0024]. Also: a paid keyword sense database 38 and an advertising module 40. The paid keyword sense database 38 contains word senses corresponding to each paid keyword sense. Each paid keyword sense corresponds to an advertisement within the advertised content 18. Thus, when the word senses corresponding to a paid keyword sense are found in a disambiguated query, the corresponding advertisement is shown to the user by the advertising module 40. See at least [0053]). 


Regarding Claim 3, 12, and 21: Galas in view of Colledge teaches the above limitations. Additionally, Galas discloses wherein each bid related input includes a text token bid term or a semantic frame for a corresponding advertisement of the plurality of advertisements, the text token bid term or the semantic frame for the corresponding advertisement of the plurality of advertisements being input by a corresponding one of the advertisers during the bidding process (Advertiser may place one or more bids on one or more specific advertiser intents from a plurality of advertiser intents. Each bid may comprise an advertiser intent, an advertisement, a condition, and a maximum payment amount that an advertiser placing the bid agrees to pay when the condition is satisfied. See at least [0051]. Also: the intent marketplace may match advertiser lines with available ad space by first deriving a plurality of keywords from the plurality of advertiser intents. The intent marketplace may reference the intent graph or a particular intent map to determine which keywords correspond to which advertiser intents. For example, if the advertiser intent is <model family=Razr>, then keywords that match this advertiser intent may include "Razr," "Motorazr," "Razor," "Razer," or "Moto razor." See at least [0053]).

Regarding Claim 4, 13, and 22: Galas in view of Colledge teaches the above limitations. Additionally, Galas discloses wherein each bid related input includes text related to a corresponding advertisement of the plurality of advertisements input by a corresponding advertiser of the advertisers, the method further comprising: parsing the text of the corresponding advertisement based on the one or more semantic rules to obtain parsed text wherein the one or more semantic representations for each of the plurality of advertisements are generated based on the parsed text included by the bid related input (Advertiser may place one or more bids on one or more specific advertiser intents from a plurality of advertiser intents. Each bid may comprise an advertiser intent, an advertisement, a condition, and a maximum payment amount that an advertiser placing the bid agrees to pay when the condition is satisfied. See at least [0051]. Also: the intent marketplace may match advertiser lines with available ad space by first deriving a plurality of keywords from the plurality of advertiser intents. The intent marketplace may reference the intent graph or a particular intent map to determine which keywords correspond to which advertiser intents. For example, if the advertiser intent is <model family=Razr>, then keywords that match this advertiser intent may include "Razr," "Motorazr," "Razor," "Razer," or "Moto razor." See at least [0053]). 

Regarding Claim 5, 14, and 23: Galas in view of Colledge teaches the above limitations. Additionally, Galas discloses wherein the text includes information about at least one of: a bid term on which an advertiser bids with for the corresponding advertisement, a title of the corresponding advertisement, an advertiser of the corresponding advertisement, a landing page associated with the corresponding advertisement, a tag associated with the corresponding advertisement, or a description of the corresponding advertisement (Advertiser may place one or more bids on one or more specific advertiser intents from a plurality of advertiser intents. Each bid may comprise an advertiser intent, an advertisement, a condition, and a maximum payment amount that an advertiser placing the bid agrees to pay when the condition is satisfied. See at least [0051]. Also: the intent marketplace may match advertiser lines with available ad space by first deriving a plurality of keywords from the plurality of advertiser intents. The intent marketplace may reference the intent graph or a particular intent map to determine which keywords correspond to which advertiser intents. For example, if the advertiser intent is .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Galas et al. (US 2012/0059713 A1) in view of Li et al. (US 2011/0276390 A1). 

Regarding Claim 6 and 15: Galas discloses the above limitations. Galas does not explicitly disclose determining a matching score based on a degree of similarity between the semantic representation of the query and each of the one or more semantic representations of each of the plurality of advertisements; and determining a ranking of each of the one or more semantic representations of each of the plurality of advertisements based on their respective matching scores, wherein the at least one of the one or more semantic  representations corresponding to one or more of the plurality of advertisements is selected based on the ranking.
	However, Li teaches determining a matching score based on a degree of similarity between semantic representation of a query and each semantic representations of a plurality of advertisements; and determining a ranking of each of the one or more semantic representations of each of the plurality of advertisements based on their respective matching scores, wherein the at least one of the one or more semantic  representations corresponding to one or more of the plurality of advertisements is selected based on the ranking (Block 116 determines a similarity between the search terms and the collected bid keywords of the ad. (As noted above for sake of brevity this example utilizes only bid keywords. Other examples can determine the similarity utilizing factors that can contribute to the semantic relatedness, beyond or in place of bid keywords). Various techniques can be utilized for determining similarity. Some of these techniques are explored below. See at least [0019]. Also: Also: the ad-query-snippets database can show a correlation between a query and an ad or advertiser as a similarity score. In some cases, the ad-query-snippets database can rank individual ads and/or advertisers relative to an individual search query based upon their similarity score. See at least [0025]. Also: comprising ranking the candidate advertisements based upon the similarity, and wherein the selection is based at least in part on the ranking. See claim 2). 
.  

Claims 8, 9, 17, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Galas et al. (US 2012/0059713 A1) in view of Tang (US 2016/0188573 A1). 
 
Regarding Claim 8 and 17: Galas discloses the above limitations. Additionally, Galas discloses parsing the semantic grammar stored in a semantic grammar database to obtain parsed semantic grammar; and generating the one or more semantic rules based on the parsed semantic grammar (In particular embodiments, the intent marketplace may derive user intents from user information associated with a user. As discussed above, the intent marketplace may derive user intents from search queries from a user. Furthermore, the intent marketplace may derive user intent from explicit or implicit user information. As an example and not by way of limitation, if the intent marketplace knows the user's present location is 1001 East Hillsdale Blvd, Foster City, Calif., then the intent marketplace may be able to determine the following possible user intents: <city=Foster City>, <county=San Mateo>, <state=California>, <country=United States>, <continent=North America>. In particular embodiments, search queries may be used in conjunction with other explicit or implicit user information to determine the user intent associated with a user's search query. As an example and not by way of limitation, for the query "apple hiring," the possible user intents may be <fruit=apple>, <employer=Apple>, <call to action=hiring>, and the possible user intent combinations may be <fruit=apple, call to action=hiring> and <employer=Apple, call to action=hiring>. For a user with a present location of <county=San Mateo, state=California>, the <employer=Apple, call to action=hiring> may be a more likely user intent combination because the company Apple, Inc. is headquartered in Santa Clara County, California, which is adjacent to San Mateo County. In contrast, for a user with a present location of <county=Chelan, state=Washington>, the <fruit=apple, call to action=hiring> may be a more likely user intent combination because apple farming is a major industry in Chelan County, Washington. See at least [0057]). 
	However, Galas does not explicitly disclose using at least one finite state transducer. 
Tang teaches generating one or more semantic rules based on a grammar and at least one finite state transducer (To generate an FST parser, the system may obtain a semantic grammar and then structure a given FST path based on the semantic grammar. An FST path may therefore have a semantic structure based on the semantic grammar. The semantic grammar may include various criteria. For example, a semantic grammar "find <business names>" includes an action criterion ("find") and a subject criterion ("<business names>"). Other semantic grammars having additional and/or different criteria may be used as well. See at least [0009]. Also: Once an information domain FST parser has been generated, it may be used to compose an input string FST used to generate a meaning representation from a natural language input. In the example that follows, the natural language input "Coffee find Seattle Best Starbucks Coffee" will be used, although other types of queries/commands/input may be used as well. For example, the system may initialize (e.g., structure) an input FST using the natural language input. The system may compose the input FST based on an information domain FST parser. See at least [0014]. Also: When the input FST is composed (regardless of whether an information extraction FST, a phoneme confusion matrix, or dynamic data is used), the system may find the shortest path (or n-best shortest paths) from the input FST, remove redundant epsilon arcs (if any), and topsort the arcs. The system may calculate the ID of the best-matched path corresponding to an entry in the information domain based on the sum of the weights along the input FST and generate a meaning representation based on the best-matched path. See at least [0019]). 


Regarding Claim 9 and 18: Galas in view of Tang teaches the above limitations. Additionally, Galas discloses updating the semantic grammar stored in the semantic grammar database based on information retrieved from a knowledge database (In particular embodiments, an intent map may be created using a variety of data sources, such as, for example, query logs, keyword portfolios, product catalogs, website content, existing taxonomies (such as WordNet, Cyc, Wikipedia, etc.), marketer expertise, historical performance data from marketing campaigns, other suitable data sources, or two or more such data sources. As such, two intent maps created for the same search campaign using two different sets of data sources are unlikely to be identical. Further, after an intent map is created, it can be refined as new data becomes available, such as, for example, additional queries collected in a query log, input from a newly hired marketer, campaign performance data, other suitable new data, or two or more such new data sources. Although this disclosure describes making or updating an intent map using particular data sources, this disclosure contemplates making or updating an intent map using any suitable data sources. See at least [0077]).

Regarding Claim 25: Galas discloses the above limitations. Galas does not explicitly disclose constructing a chain of a plurality of finite state transducers representing the one or more semantic rules and is defined by the semantic grammar, wherein the chain of the plurality of finite state transducers is used to parse the query to generate the semantic representation of the query.
	However, Tang teaches constructing a chain of a plurality of finite state transducers representing the one or more semantic rules and is defined by the semantic grammar, wherein the chain of the plurality of finite state transducers is used to parse the query to generate the semantic representation of the query (FIG. 3 depicts an FST path structured by a semantic grammar, according to an implementation of the invention. See at least [0024]. Also: FIG. 5 depicts an FST parser structured by a semantic grammar and expanded using information and weights from an information domain, according to an implementation of the invention. See at least [0026]. Also: The invention addressing these and other drawbacks relates to systems and methods of integrating domain information into state transitions of a Finite State Transducer ("FST") for natural language processing. A system may integrate semantic parsing and information retrieval from an information domain to generate an FST parser that represents the information domain. The FST parser may include a plurality of FST paths, at least one of which may be used to generate a meaning representation from a natural language input (e.g., a natural language string based on a natural language utterance or other input). As such, the system may perform domain-based semantic parsing of a natural language input to generate robust meaning representations (e.g., search queries, commands, etc.) using domain information. See at least [0007]. Also: To generate an FST parser, the system may obtain a semantic grammar and then structure a given FST path based on the semantic grammar. An FST path may therefore have a semantic structure based on the semantic grammar. The semantic grammar may include various criteria. For example, a semantic grammar "find <business names>" includes an action criterion ("find") and a subject criterion ("<business names>"). Other semantic grammars having additional and/or different criteria may be used as well. See at least [0009]. Also: Once an information domain FST parser has been generated, it may be used to compose an input string FST used to generate a meaning representation from a natural language input. In the example that follows, the natural language input "Coffee find Seattle Best Starbucks Coffee" will be used, although other types of queries/commands/input may be used as well. For example, the system may initialize (e.g., structure) an input FST using the natural language input. The system may compose the input FST based on an information domain FST parser. See at least [0014]. Also: When the input FST is composed (regardless 
Galas provides a system which matches advertisements to queries based on meanings extracted from a query, which differs from the claimed invention by the substitution of Galas’ generically structure semantic analysis for a finite state transducer implemented semantic analysis. However, Tang demonstrates that the prior art already knew of using finite state transducers to implement semantic analyses for extracting meaning from a text input. One of ordinary skill in the art could have easily substituted Tang’s finite state transducer based analysis into the system of Galas. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would more efficiently determine the meaning associated with input text (Tang, [0020]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Galas and the teachings of Tang. 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-23: 
The claims do not refer to a mathematical concept, organizing human activity, or a mental process. Therefore the claims do not recite any of the abstract idea exceptions as specified by the Prong one of the Step 2A analysis from the Guidance.
The Guidance establish no examination guideline for classifying a claim as being directed to an abstract idea solely based on a portion of what that claims recites. 
The claims provide an improvement to technological fields, such as search, and therefore are patent eligible. … As detailed above, the claims a specific improvement to the technological field of searching (e.g., ad searching), and therefore the alleged judicial exception is integrated into a practical application. 
Berkheimer resolved that “the inventive concept” is not restricted only to the additional element, but may include one or more allegedly abstract elements. See Id, pg. 12 (stating, without reference to an “additional element”, that “[t] the question of whether a claim element or combination of elements is well-understood, routine, and conventional to a skilled artisan in the relevant field is a question of fact”). 
Examiner’s Response: Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive.
Under the 2019 PEG, whether a claim recites one of the certain methods of organizing human activity is determined by whether the claim describes a concept that falls within a set of sub-groupings expressly identified by the office. The present claims plainly describe a concept of selecting an advertisement to pair to a user query, which is unambiguously a marketing activity or behavior. Applicant’s argument does not address this determination. 
Examiner notes that it is inherent to the structure of the Mayo/Alice analysis with its initial consideration of a “judicial exception” and subsequent consideration of “additional elements” that there may be elements of a claim beyond the “judicial exception.” Further, applicant provides no express support for their non-standard interpretation of the Step 2A analysis. 
Examiner notes that while applicant characterizes the claim as an improvement to “ad searching”, the claims do not appear to relate to searching for ads. If Applicant considers this part of their invention, they may wish to expressly recite such features in the claim. Per MPEP 2106.04(d): “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” and that “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” Applicant identified [0040] as setting forth an improvement. The relevant portion states “The semantic frames disclosed in the present teaching can capture the inherent meaning and different variations and rewrites of a query and/or ad related texts that have the same semantic representation and are semantically equivalent and interchangeable for ad retrieval. Consequently, the coverage of ad searching can be improved 
Examiner notes that applicant’s interpretation appears to be non-standard interpretation of an implication rather than any express holding of the court. The examination will conform to the PTO’s guidance. MPEP 2106.05 states that “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?” The present claims set forth a single additional element does not amount to significantly more than the abstract idea. 

Applicant’s Argument Regarding 102 Rejections of claims 1-5, 7, 10-14, and 16-23: Chatwin does not teach or select “parsing the query to generate a semantic representation of the query based on one or more semantic rules generated based on semantic grammar as recited in claim 1. 
Examiner’s Response: Applicant's arguments filed 13 November 2020 have been fully considered but they are rendered moot by the amendment of claims 1, 10, and 19. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Koningstein et al. (US 2005/0114198 A1) and Vadlamani et al. (US 2012/0303444 A1) provides related systems which determine concepts associated with queries and advertisements and use those concepts to match advertisements to queries. 
	Chintis et al. (US 2015/0088648 A1) provides additional techniques regarding determining the intent of a search query, and selecting advertisements to respond to such a query. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2020-02-12